Citation Nr: 9917944	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 1997 the Board granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
tinnitus, and remanded the issues of entitlement to a 
compensable rating for left ear hearing loss and entitlement 
to a permanent and total rating for pension purposes.  

In September 1997 the RO, inter alia, granted entitlement to 
a permanent and total rating for nonservice-connected 
disability pension.  The Board notes that the veteran did not 
perfect an appeal as to the issues of entitlement to 
increased ratings for tinnitus and PTSD subsequent to a 
November 1998 statement of the case.  Therefore, the issue 
listed on the title page of this decision is the only issue 
presently before the Board for appellate review.

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has repeatedly refused to comply with VA 
audiometric testing.

3.  The most recent valid audiometric test findings indicate 
Level I hearing acuity in the veteran's left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6100 (effective before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include an October 1965 enlistment 
examination report which noted audiometric pure tone 
thresholds, in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
10
10
10

An October 1968 separation examination report noted 
audiometric pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
5
---
10


On VA authorized audiological evaluation in January 1970, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
---
50

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  The examiner noted the veteran's 
initial responses to testing were inconsistent.  The 
diagnoses included mild high frequency hearing loss.

A March 1971 private audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
35
---
40

The private examiner noted the veteran's decreased hearing 
acuity was probably service related.

On VA authorized audiological evaluation in November 1975, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
20
---
30

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The examiner noted inter test 
consistency was fair.

On VA authorized audiological evaluation in May 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
---
35

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  

An April 1988 U.S. Postal Service examination revealed normal 
left ear hearing to ordinary conversation at 20 feet.

A March 1989 VA medical report noted problems with inter test 
consistency.  The veteran refused additional testing.

On VA authorized audiological evaluation in November 1990, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
15
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The examiner noted the March 1985 
VA examination revealed positive non-organic behavior on 
Stenger interference tests, and noted that tests in March 
1989 revealed marked inconsistencies before the veteran 
refused to complete testing.  The diagnosis was normal 
hearing, bilaterally.

VA authorized audiological evaluation in September 1993 
reported pure tone thresholds; however, the examiner noted 
the test was invalid.

In October 1997 the examiner noted the veteran refused to 
complete testing.  The veteran accused the examiner of trying 
to shock him with the testing equipment.

In January 1999 a VA authorized audiological evaluation 
reported pure tone thresholds, but the examiner found the 
test results were invalid.

An April 1999 private medical report indicated an otoscopic 
evaluation of the left ear revealed a 2 millimeter scar on 
the ear canal near the drum.  

At his personal hearing the veteran testified that he had 
experienced problems with VA audiometric testing, including 
having been shocked out of his wheelchair and difficulty with 
testing procedures.  Transcript, p.3 (May 1999).  He stated 
that his recent private hearing examiner had not indicated 
whether his slight ear canal scar would affect his hearing.  
Tr., p. 4.  

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Although VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to a well-grounded claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds the veteran has repeatedly refused 
to comply with VA audiometric testing and the record reflects 
that an additional attempt to assess his service-connected 
left ear hearing disability would be futile.  The Board is 
satisfied that, to the extent possible, all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

VA laws applicable to service connection for hearing 
disorders have been recently revised.  These changes became 
effective June 8, 1999.  64 Fed.Reg. 25202 (June 10, 1999).  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Previously, evaluations of bilateral defective hearing ranged 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second, with 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110 (effective before June 10, 1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment were to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In an August 1997 precedent opinion the VA General Counsel 
held that service-connected unilateral hearing loss should be 
rated as if the nonservice-connected ear hearing was normal, 
unless the claim involved bilateral total deafness.  
VAOPGCPREC 32-97.

In this case, the last valid audiometric evaluation in 
November 1990 revealed literal designations of Level I 
hearing acuity in the left ear.  See 38 C.F.R. § 4.87, Table 
VI (effective before June 10, 1999).  Therefore, the Board 
finds entitlement to a compensable rating under the previous 
rating criteria is not warranted.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.  

Under the revised version of the Ratings Schedule, the most 
recent valid audiometric evaluations result in literal 
designations of Level I hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VII.  The application of the Ratings 
Schedule establishes a noncompensable rating for unilateral 
hearing loss is warranted.  Therefore, the Board finds the 
preponderance of the evidence is against the veteran's claim 
under either the previous or revised versions of the Ratings 
Schedule.

Although the veteran believes that his service-connected left 
ear hearing loss warrants a compensable rating, he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
also notes the April 1999 private medical report does not 
provide the necessary information for VA ratings purposes, 
and does not provide an opinion as to any present hearing 
impairment.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a compensable rating for unilateral hearing 
loss.


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

